Citation Nr: 1730774	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from December 1968 to March 1976, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's medical records show that he has been diagnosed with PTSD and depressive disorder.  In September 2012, the Veteran's private psychologist suggested that there was a nexus between the Veteran's reported stressors in service and his diagnosis of PTSD.  However, the stressors relied on by this psychologist have not yet been corroborated.
 
The Veteran has reported several events that occurred during his service in Vietnam.  First, he described a plane crash that occurred while he was on air traffic control duties at a remote site in central Vietnam.  Second, he reported an inbound F-105 fighter jet to Phan Rang crashed near his remote site between February 1971 and April 1971.  Third, he described muzzle flashes at this remote compound between June 1971 and July 1971.  Forth, he reported that while stationed at Cam Ranh Bay his base was under attack in August 1971.

A remand is necessary to attempt to verify the Veteran's reported in-service stressors.  Furthermore, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Seek to corroborate the Veteran's reported stressors from his time in Vietnam from February 1971 to August 1971.  The reported stressors include:

a) a plane crash that occurred while he was on air traffic control duties at a remote site in central Vietnam.  

b) an inbound F-105 fighter jet to Phan Rang crashed near his remote site between February 1971 and April 1971.  

c) Witnessing muzzle flashes at his remote compound between June 1971 and July 1971.  

d) Coming under attack while stationed at Cam Ranh Bay in August 1971.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist or with a VA contracted psychologist or psychiatrist.  The examiner should diagnose any current Axis-I psychiatric disability.   

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder, to include PTSD and/or depression, either began during or was otherwise caused by the Veteran's active service.  Why or why not? 

If PTSD is diagnosed, the examiner should identify the stressor event or events supporting the diagnosis, or should explain why the diagnosis is the result of fear of hostile military or terrorist activity.  

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

